MEMORANDUM OF DECISION.
Defendant Mark Thomas appeals from an order of the Superior Court (Cumberland County) dismissing his appeal from a judgment of divorce entered in the District Court (Brunswick). On this appeal, defendant seeks review of alleged errors committed by the District Court but the only matter appropriately before us is the action of the Superior Court. Defendant filed a notice of appeal from the District Court judgment but failed to file a description of those portions of the transcript to be included in the record. Defendant failed to perfect his appeal by filing a brief in a timely manner and plaintiff moved for dismissal. Ultimately, a brief was filed more than two months after dismissal was requested. The Superior Court found that defendant had unjustifiably failed to comply with the rules of procedure and dismissed the appeal. The Superior Court is authorized under M.D.C.Civ.R. 75A(b) to dismiss an appeal for want of prosecution if the appellant fails to file a brief. We have previously held that a failure to comply with appellate procedural requirements, without justification, warrants dismissal for want of prosecution. Estate of Everett, 460 A.2d 1026, 1029 (Me.1983). Defendant offers no justification for his failure to file a brief. We conclude that the Superior Court justice neither abused his discretion nor committed an error of law.
The entry is:
Order dismissing appeal affirmed.
All concurring.